Citation Nr: 1623857	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-44 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for left knee meniscus tears (hereinafter "left knee disability"), currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected left knee meniscus tears.


REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1996 to February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claims are now in the jurisdiction of the Winston-Salem, North Carolina RO.  

In an October 2010 VA Form 9, Appeal to the Board, the Veteran requested a videoconference hearing before the Board.  That request was acknowledged in a letter sent to him in February 2012.  The letter also informed the Veteran that he had been scheduled for a hearing before a Veterans Law Judge in April 2012.  Prior to the hearing, in March 2012, the Veteran requested that the hearing be rescheduled for good cause.  He cancelled the hearing request in an October 2012 statement.  The statement was received by VA one day before the rescheduled hearing.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012). 

An April 2013 Board decision remanded the claim for additional development. 

The issue of service connection for a bilateral ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Throughout the appeal period, the Veteran's left knee disability has been manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; it has not manifested ankylosis, limitation of extension, limitation of flexion, or impairment of the tibia and fibula.



CONCLUSION OF LAW

The criteria for establishing entitlement to an increased disability rating in excess of 20 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the notice requirements were met in a July 2009 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for an increased rating, including notice of what evidence he should provide, and what evidence VA would attempt to obtain.  The letter also provided notice of how disability ratings and effective dates would be determined.  Accordingly, the duty to notify has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  All identified private and VA treatment records were obtained.  The Veteran's statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that the Veteran has not identified any pertinent evidence that remains outstanding.  

Also, the Veteran was afforded VA medical examinations in September 2009 and May 2015.  The Board finds the examinations adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

An April 2013 Board decision remanded the case for procurement of outstanding VA and private treatment records from August 2010 to present, Social Security Administration (SSA) records, and for a new VA examination to determine the current severity of the Veteran's service-connected left knee disability.  The Board decision also directed the RO to issue a supplemental statement of the case.  The record shows that updated private and VA treatment records have been associated with the claims file.  The RO also requested records from SSA and in February 2014 received a response that records relating to the Veteran did not exist.  Furthermore, the Veteran was afforded a VA examination in May 2015, and in November 2015, RO issued a supplemental statement of the case.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided. 38 C.F.R. § 4.14.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The knee can be rated under Diagnostic Codes (DC) 5256-5263.  38 C.F.R. § 4.71a. Assigning multiple ratings for the Veteran's right knee disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. 
§ 4.14.  However, lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997). Separate ratings may also be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same joint.  VAOPGCPREC 9-2004.  

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II (2015).  

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).

Where the Veteran shows noncompensable limitation of motion, but painful motion and functional impairment are evident, the Veteran is entitled to a 10 percent rating.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011); VAOPGCPREC 9-98.

Analysis

The Veteran asserts that his service-connected left knee disability is more disabled than reflected by his current rating.  The Veteran reports that his knee "locks and pops" after he has it bent for 30 minutes or less and that sharp pain shoots through his left knee and leg.  See April 2015 Correspondence. 

The Veteran's left knee disability is currently assigned a 20 percent disability rating under Diagnostic Code 5258.  Diagnostic Code assigns a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, DC 5258.  The Board finds that in light of the competent medical evidence of record, the Veteran is not entitled to a rating in excess of 20 percent for his service-connected left knee disability. 

Private treatment records show that in July 2009 the Veteran sought treatment for left knee pain from Dr. E.P.C.  See Oweida & Christian Orthopedic Surgery and Sports Medicine Treatment Records.  He reported left knee pain in the inferior pole of his patella with some swelling.  Id.  The Veteran reported that he did not recall a specific injury but does a lot of climbing and carrying on his job.  Id.  He had swelling and pain in his knee in the anterior aspect of his knee and experienced pain with going up and down stairs or with prolonged standing or walking.  He is unable to run.  He reported that he does not play any sports. The Veteran had an MRI scan that showed significant patellar injury with some slight joint effusion and knee joint tear of the mid tendon aspect of his patellar tendon, partial thickness tearing involving the anterior surface and edema and hemorrhage in the adjacent area of the patella.  His left discoid lateral meniscus was not torn.  No meniscal tear was noted.  Physical examination revealed that the Veteran was in no chronic or acute distress.  "Examination of the knee revealed some swelling and tenderness of the distal third of his patellar tendon near its insertion of tibial tubercle.  There was no pain in the inferior pole of the patella and there is no appreciable effusion.  He has no joint line tenderness.  ACL, PCL, and collaterals appear to be intact."  Dr. E.P.C.'s impression was that the Veteran has significant patellar tendonitis.  Treatment records show that the Veteran reported back to Dr. E.P.C. in September 2009 and had decreased pain and full range of motion.  

The Veteran also sought treatment for his left knee pain at the Carolinas Medical Center.  April 2012 and July 2011 treatment notes indicates that the Veteran's left knee examination showed no fracture or other acute bony abnormalities, possible small bone island and the medical tibial plateau, and evidence of moderate joint effusion. 

The Veteran's VA treatment notes also indicate that he sought treatment for knee pain on several occasions.  A July 2007 VA treatment note shows that the Veteran complained of chronic knee joint pain.  The VA medical provider indicated that the chronic joint pain is due to a subacute chronic capsulitis/tenosynovitis associated with osteoarthritis versus uric acid.  The medical provider also reported that the palpitation of the knee joints revealed no significant tenderness and that left knee range of motion was grossly normal.   

An August 2010 VA treatment note shows that the Veteran complained of increased left knee pain.  See VA Treatment Notes.  A physical examination showed no swelling in the left knee but did show crepitus in the left knee.  The medical treatment provider did indicate that the left knee had laxity with tenderness and some wasting. The VA medical treatment provider also indicated the Veteran had left knee arthritis status post trauma.    

During the September 2009 VA examination, the Veteran described his left knee pain as intermittent, mild and moderate and achy.  The Veteran reported waxing and waning of his usual left knee symptoms.  The Veteran reports that his service-connected left knee disability has caused his bilateral ankles to hurt. 
The Veteran reported going on short term disability in June 2009 because of his knee and ankle pain.  The Veteran reports that his knee and ankle disability limits his walking and standing and has caused him to lose work. The Veteran reported that he can walk up to one mile and stand for up to one hour.  Regarding activities of daily living, the Veteran reports that his left knee disability has a mild effect on chores, shopping, moderate effect on exercise, and no effect on feeding, bathing, dressing, toileting, and grooming.  
The Veteran's knee showed no deformity, giving way, instability or weakness.  The Veteran's knee did show pain and stiffness.  His knee was also negative for dislocation, subluxation, locking, effusion, swelling, heat, and redness.  The Veteran used a cane for his left knee.  The examiner indicated that the Veteran did not have inflammatory arthritis.
The examiner reported that the Veteran had a limp favoring his left knee.  With respect to the left knee the examiner found no deformity or tenderness, no bumps consistent with Osgood-Schlatter's disease, no mass behind the knee, no clicks or snaps, no grinding, no patellar abnormality, and no abnormal tendons or bursae.  The examiner observed crepitation in the left knee and mild instability. The examiner also observed meniscus abnormality.  
The Veteran's left knee showed flexion of 100 degrees and extension of 0 degrees.  There was no additional limitation of motion after three repetitions.  A physical examination of the Veteran's knee revealed no loss of bone or part of bone, no recurrent dislocations, no inflammatory arthritis, and no ankylosis.      
MRI results of the left knee showed that the Veteran's ACL and MCL were intact.  The Veteran's lateral meniscus was intact, and his discoid lateral meniscus with a thin membranous meniscus showed no evidence of tear.  With respect to the Veteran's extensor mechanism, the MRI showed marked hyperintense T2 signal mildly expanding the mid and distal aspect of the infrapatellar tendon consistent with intrasubstance tear/hematoma.  Results also indicated edema and/or hemorrhage in the anterior/inferior aspect of Hoffa's fat pad, and partial thickness tearing involving the anterior margin of the infrapatellar tendon near the insertion.  MRI results further indicated that there was no suprapatellar joint effusion.  
The examiner's impression was intrasubstance tear/hematoma involving the mid and distal aspect of the infrapatellar tendon; partial thickness tearing involving the anterior surface on the infrapatellar tendon near the insertion; marked edema and/or hemorrhage in the adjacent anterior/inferior aspect of Hoffa's fat pad.  Discoid lateral meniscus with a thin membrane, and surface cartilage irregularity of the posterior aspect of the lateral femoral condyle. 
The examiner opined that the Veteran can perform any active or sedentary work he wishes given consideration for difficulty climbing stairs due solely to the left knee, and limits of pushing, pulling, or lifting.  The examiner diagnosed trauma of the left knee with meniscal changes and tearing of the infrapatellar tendon. 
The Veteran was afforded an additional VA examination in May 2015 pursuant to the April 2013 Board remand.  The Veteran reported tearing his left meniscus playing basketball while in service in 1999.  He reported surgery to repair it after service in 2003 at a VA medical center.  The Veteran did not report flare ups of the knee.  The Veteran did not report having any functional loss or impairment of the joint or extremity.  A physical examination showed that the Veteran had normal left knee range of motion with flexion to 140 degrees and extension to 0 degrees.  The examiner indicated that there was no pain noted on the range of motion exam.  The examiner also indicated there was no evidence of pain with weight bearing, no objective evidence of localized tenderness or pain of the joint or associated soft tissue, and no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least 3 repetitions without additional function loss or range of motion.  The examiner reported that he was unable to say whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over time without mere speculation. 

The Veteran's muscle strength was 4/5 on forward flexion and extension.  The examiner indicated that the Veteran's reduction in strength was not due entirely to the Veteran's claimed condition.  The examiner opined that the Veteran has developed a partial inferior patella tendon tear perhaps from steroid injection of the knee.  The physical examination was negative for muscle atrophy, ankylosis, recurrent subluxation, lateral instability, and recurrent effusion.  Joint stability testing showed that the Veteran had no left knee joint instability.  Anterior, posterior, medial, and lateral instability were all normal.  The Veteran did not and had never had shin splits, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.   The Veteran constantly uses a brace to assist with locomotion.  Imaging studies of the Veteran's left knee were negative for degenerative or traumatic arthritis.  Finally the examiner noted a partial inferior patella tendon tear secondary to steroid injections of the knee.  The examiner also indicated that the Veteran's left knee disability impacts his ability to perform his occupational tasks.  Although the Veteran has not missed work in the past 12 months, he must wear a brace and has increased pain at the end of the day.  

As a 20 percent evaluation is the maximum disability rating allowed under Diagnostic Code 5258, the Board has considered whether the Veteran would be entitled to a rating in excess of 20 percent under another diagnostic code. 

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5256. However, there has been no suggestion that the Veteran has ankylosis in his knee, and the September 2009 and May 2015 VA examiners found no ankylosis present; therefore Diagnostic Code 5256 is inapplicable.

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  However, the September 2009 and May 2015 VA examination reports reveal the Veteran had no anterior, posterior, or medial lateral instability of the left knee.  Similarly, the Veteran's private and VA treatment records do not show anterior, posterior, or medial lateral instability of the left knee.  Thus, a rating evaluation under DC 5257 is not warranted.  

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  Moreover, diagnostic Code 5261 provides for a 10 percent rating where extension is limited to 10 degrees, 20 percent rating where extension is limited to 15 degrees, 30 percent rating where extension is limited to 20 degrees, 40 percent rating where extension is limited to 30 degrees, and 50 percent rating where extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Here, the recent competent medical evidence shows that the Veteran's service-connected left knee disability caused no limitation in his range of motion.  In fact, the Veteran had full flexion (140 degrees) and full extension (0 degrees) in his left knee with no decreased range of motion with repetitive testing.  See May 2015 VA Examination Report.  The September 2009 VA examination showed similar noncompensable results.  Thus, the Veteran does not warrant a schedular rating in excess of 20 percent or a separate rating under Diagnostic Codes 5260 or 5261. 

Under Diagnostic Code 5262, malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating. 
38 C.F.R. § 4.71a, DC 5262.  However, there has not been any indication of impairment of the tibia and fibula as to warrant a rating under Diagnostic Code 5262. 

The Board has further considered whether a separate rating is warranted for the scar associated with the Veteran's 2003 left knee surgery.  38 C.F.R. 4.118, DC 7802, 7804.  In this regard, the record reflects that the Veteran does not have a scar.  See May 2015 VA Examination Report.  Accordingly, a separate rating for the scar is not warranted. 

In sum, there is no basis for a higher schedular evaluation for the Veteran's service-connected left knee disability.  In so finding, the Board notes that the Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the left knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints, and to provide the requisite information for an evaluation of the disability under the rating schedule.  For these reasons, greater evidentiary weight is placed on the VA examination findings in regard to the type and degree of impairment.

Other Considerations

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the VA examination reports describe the effects of the Veteran's left knee disability on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board has also considered whether referral for extraschedular consideration is suggested by the record.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, the Veteran reports having knee pain with physical exertion and having to limit his standing, walking, and climbing.  These symptoms were specifically contemplated by the schedular criteria and do not show such an exceptional disability picture that the available schedular evaluations for a right knee disability and bilateral hearing loss are inadequate.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Accordingly, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Therefore, referral for extraschedular consideration is not warranted.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Finally, the Veteran has not asserted and the evidence of record does not show that he is unemployable as a result of his left knee disability.  In fact, the record shows that the Veteran has remained consistently employed as a technician.  During the May 2015 VA examination, the Veteran reported that he had not missed work in the past 12 months but must wear a brace and has increased pain at the end of the day.  
Therefore, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).
  
Notably, the record does indicate that the Veteran was on medical leave from June 2009 to September 2009 reportedly as a result of his service-connected left knee disability.  The Veteran submitted a claim for a temporary total evaluation, and a June 2014 rating decision denied the claim.  The Veteran did not file a timely notice of disagreement.  Thus, that claim is not currently before the Board.  

In sum, there is no basis for a higher evaluation for the Veteran's service-connected left knee disability.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased disability rating in excess of 20 percent for a left knee disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

There is conflicting medical evidence as to whether or not the Veteran has a bilateral ankle disability.  A February 2007 VA treatment note states that the Veteran has, "chronic joint pain in the lower extremities including the ankles and feet.  This is due to a subacute chronic capsulitis/tenosynovitis associated with osteoarthritis versus uric acid."  However, the Veteran was afforded a VA examination in September 2009 and the examiner found that the Veteran did not have a bilateral ankle disability.  Specifically, the examiner indicated there was normal bony development; joint spaces and articular surfaces were preserved, there was no definite soft tissue calcification or significant swelling, and no fracture or bony displacement.  The examiner also noted a 3mm spur at the attachment of the Veteran's Achilles' tendon to the calcaneus but concluded that the ankles were normal.  

The Board finds that a new VA examination is warranted to reconcile the Veteran's diagnosis of osteoarthritis with the VA examiner's finding that the Veteran does not have bilateral ankle diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be forwarded to an appropriate VA physician to answer the following questions:

(i) Does the Veteran have a current bilateral ankle disability(ies)?

(ii) If yes, is it at least as likely as not (50 percent or better probability) that the Veteran's bilateral ankle disability(ies) is/are etiologically related to service or caused by OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected left knee disability.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

The examiner should attempt to reconcile the VA treatment notes indicating that the Veteran had a subacute chronic capsulitis/tenosynovitis associated with osteoarthritis versus uric acid of the ankle with the September 2009 VA examination report indicating that the Veteran had normal ankles.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should cite to the medical and lay evidence of record, and discuss the particulars of the Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

If it is not possible to provide the requested opinions without resort to speculation, the consulting physician should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). If there are insufficient facts or data within the claims file, the consulting physician should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

2. After completing the above development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.












	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


